Citation Nr: 1456257	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  12-02 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for a bilateral hearing loss disability. 

3.  Entitlement to service connection for a low back disability. 

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

5.  Entitlement to service connection for an acquired psychiatric disability (other than PTSD), to include an anxiety disorder and depression.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL


Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January to April 2006, and from February 2009 to February 2010.

This appeal arose before the Board of Veterans' Appeal (Board) from a March 2011 rating action of the St. Paul, Minnesota, Department of Veterans' Affairs (VA), Regional Office (RO).  By that rating action, the RO, in part, denied service connection for tinnitus, bilateral hearing loss and low back disabilities and an acquired psychiatric disorder (originally claimed as an anxiety disorder).  The Veteran appealed this rating action to the Board.  

This appeal also stems from a March 2012 rating action issued by the above-cited RO.  By that rating action, the RO denied service connection for PTSD.  The Veteran appealed this rating action to the Board. 

In April 2014, the Veteran testified before the undersigned at the above RO.  A copy of the hearing transcript has been uploaded to the Veteran's Virtual VA (VVA) electronic claims file.  

Finally, and with respect to the Veteran's claims for an anxiety disorder and PTSD, the Veteran has timely appealed the RO's March 2011 and March 2012 rating actions, wherein it, in part, separately, denied service connection for an anxiety disorder and PTSD, respectively.  Recent case law provides that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Thus, the claim for service connection for an acquired psychiatric disorder would, in most instances, be expanded to include the claim for service connection for PTSD.  As will be discussed in the analysis below, because the Veteran has specifically withdrawn his claim for service connection for PTSD, the Board, in this instance, has bifurcated his claims for service connection for an acquired psychiatric disorder and PTSD as indicated on the title page.  

The issue of entitlement to service connection for an acquired psychiatric disorder (other than PTSD), to include anxiety and depression is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDING OF FACT

At the April 2014 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw the issues of entitlement to service connection for tinnitus, bilateral hearing loss and low back disabilities and PTSD. 


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the issue of entitlement to service connection for tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  The criteria for the withdrawal of the issue of entitlement to service connection for a bilateral hearing loss disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

3.  The criteria for the withdrawal of the issue of entitlement to service connection for a low back disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

4.  The criteria for the withdrawal of the issue of entitlement to service connection for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran perfected an appeal as to the issues of entitlement to service connection for tinnitus, bilateral hearing loss and low back disabilities and PTSD. 

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the claimant or the claimant's authorized representative.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b)(1).

At his April 2014 Board hearing, prior to the promulgation of a decision in this case, the Veteran expressly requested withdrawal of the issues of entitlement to service connection for tinnitus, bilateral hearing loss and low back disabilities and PTSD.  (Transcript (T.) at page (pg.) 3)).  This statement was made on the record, thus satisfying the pertinent criteria.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to these issues.  As the Board consequently does not have jurisdiction to review the appeal with respect to those issues, it is dismissed.


ORDER

The issue of entitlement to service connection for tinnitus is dismissed. 

The issue of entitlement to service connection for a bilateral hearing loss disability is dismissed.

The issue of entitlement to service connection for a low back disability is dismissed.

The issue of entitlement to service connection for PTSD is dismissed.


REMAND

The Board finds that prior to further appellate review of the claim of entitlement to service connection for an acquired psychiatric disorder, to include depression and an anxiety disorder, further evidentiary development is warranted; specifically, to afford the Veteran an appropriate VA examination to determine the etiology of any currently present acquired psychiatric disability, to include those listed above.

The Veteran contends that his current acquired psychiatric disorder, currently diagnosed as an adjustment disorder with mixed anxiety and depression, had its onset during his active military service in Iraq.  (T. at pg. 4).  The Veteran maintains that despite his recent sobriety from alcohol abuse, he has continued to have anxiety and sleeping problems.  (T. at pg. 5). 

The Veteran's service treatment records pertinently reflect that on DD Form 2796, Post-Deployment Health Assessment, dated in February 2010, the Veteran indicated that he had had sleeping problems and/or felt tired after sleeping; had trouble concentrating; was easily distracted and had increased irritability.  He related that during his deployment, he felt that he was in great danger of being killed.   The examining physician did not refer the Veteran to a mental health care specialist.  The post-service evidence of record reflects that when seen at a VA clinic in March 2011, the Veteran reported having had a significant increase in stress and anxiety since he had returned from deployment in February 2009.  At that time, the Veteran reported having "lost 3 friends" during deployment and had problems adjusting after he returned home.  (See VA treatment report, dated in early March 2011).  When examined by VA in May 2011, the psychologist indicated that he had reviewed the Veteran's entire record, to include, but not limited to, the above-referenced February 2010 service examination report.  After a mental status evaluation and psychological testing of the Veteran, the VA psychologist diagnosed the Veteran with alcohol dependence.  An additional acquired psychiatric disorder was not diagnosed.  The VA psychologist opined that given the data available to him at that time, it was plausible that the Veteran had experienced some level of anxiety and/or depression related to his Iraq experiences.  The VA psychologist, however, further maintained that because of the Veteran's alcohol dependence problems, which began at age 19 (prior to service entrance), his depressive symptoms might be secondary to substance abuse.  The VA examiner indicated that the exaggerated presentation of symptoms during the Veteran's psychiatric testing as well as an inaccurate self-report of his chemical dependency and relationship problems (i.e., the Veteran initially reported to VA in January 2011 that his girlfriend had left him because of his alcohol abuse and that he was admitted as an inpatient for alcohol abuse at age 19, which was in contrast to his current (then) reports of his girlfriend having cheated on him during his deployment in Iraq and that his initial inpatient alcohol treatment was in 2001) had raised serious concerns about his credibility.  

Thus, given the information presented to him in May 2011, the VA psychologist concluded that he was unable to determine the true presence of the Veteran's psychological symptoms, or their extent and severity without resorting to mere speculation.  (See May 2011 VA Mental Disorders examination report).  The May 2011 VA examiner's conclusion is consistent with a November 2011 VA psychologist's opinion that it was difficult to determine how much of the Veteran's anxiety and depression were part of his alcohol-induced mood symptoms as distinguished from a separate affective psychiatric disorder.  (See VA treatment report, dated in late November 2011 and received and uploaded to the Veteran's VVA electronic claims file on December 2, 2011).  In his substantive appeal to VA, the Veteran indicated that the reason for his conflicting statements to VA was that his memory and judgment had been clouded from his mental health and chemical dependency issues.  He maintained that he did not intend to provide inconsistent statements to VA, and requested another VA psychiatric examination in light of his sobriety from alcohol.  (See VA Form 21-4138, Statement in Support of Claim, accepted as the Veteran's substantive appeal and received by the RO in January 2012. 

Thus, in view of the Veteran's assertions of having had anxiety and depression since military service, the in-service notation of sleeping problems, difficulty concentrating and increased irritability, VA psychologists' inability to determine the Veteran's alcohol-induced mood symptoms from those associated with another separate acquired psychiatric disorder, as well as his current sobriety and willingness to report to another VA examination, the Board finds that he should be afforded a mental disorders examination and nexus opinion that includes consideration of the documentation contained in the claims folders on remand.  38 C.F.R. § 3.159(c)(4) (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

 1.  Ask the Veteran to report any VA and non-VA, treatment, for his acquired psychiatric disability.
   
Take the necessary steps to obtain updated records of any treatment reported by the Veteran. 
   
Regardless of the Veteran's response, determine whether there are any relevant records in VA's CAPRI or equivalent VA systems.  This development should be documented in the claims file.
   
If the records are not obtainable (or none exist), the Veteran should be notified; and told of the efforts made to obtain the records and what further actions will be taken with regard to the claim.

2.  Following completion of the above, the Veteran should be scheduled for a VA mental disorders examination to determine whether any current psychiatric disability, to include anxiety and depression, was incurred or aggravated in service. 
   
The examiner should review the claims folder and Virtual VA electronic claims file and note such review in the examination report or in an addendum. 
   
The examiner should also provide an opinion as to whether the Veteran has any current psychiatric disability (other than PTSD); and if so, whether it is at least as likely as not (e.g., a 50 percent or greater probability) that it had its onset during military service, is the result of a disease or injury in service; or, whether any psychosis was manifested to a compensable degree within one year of service discharge in February 2010. 
   
In providing this opinion, the examiner is requested to specifically consider the Veteran's lay contentions, including any report of a continuity of anxiety and depressive-type symptomatology since his deployment to Iraq. 
   
The examiner should comment on whether psychiatric testing is recommended or feasible.  If recommended and feasible, the testing should be conducted.
   
 If the examiner discounts the Veterans reports, the reason for doing so must be explained.
   
 If an opinion cannot be provided without resort to speculation, the examiner should provide reasons why this is so; and state whether the inability to provide the needed opinion is due to the limits of scientific or medical knowledge or is due to the absence of evidence (the missing evidence should be specified).
 
3.  Then, readjudicate the issue of entitlement to service connection for an acquired psychiatric disorder (other than PTSD), to include anxiety and depression.  If the benefit sought on appeal is not granted in full, issue a supplemental statement of the case to the Veteran and his representative; and return this appeal to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


